

EXHIBIT 10.7


DISTILLER'S GRAINS MARKETING AGREEMENT



THIS DISTILLER'S GRAINS MARKETING AGREEMENT ("Agreement") is made and entered
into as of the date set forth above the signatures to this Agreement by and
between Hawkeye Gold, LLC, a Delaware limited liability company ("Gold"), and
the entity whose name appears on the signature page to this Agreement
("Producer").


RECITALS:



A.
Producer operates an ethanol plant located in or around the location set forth
below Producer's signature to this Agreement (as it may be expanded from time to
time, the "Plant").  



B.
Producer desires to sell to Gold, and Gold desires to purchase from Producer,
all the dried distiller's grains ("DDG") and wet distiller's grains (including
modified wet distiller's grains, "WDG") produced at the Plant (collectively, the
"Distiller's Grains"), all upon and subject to the terms and conditions set
forth in this Agreement.



NOW, THEREFORE, in consideration of the foregoing Recitals and the agreements
set forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Gold and Producer
agree as follows:


1. PURCHASE AND SALE OF DISTILLER'S GRAINS. Gold shall use commercially
reasonable efforts to from time to time submit purchase orders or purchase
contracts (each, a "Purchase Order") to Producer for purchases of the
Distiller's Grains, all upon and subject to the terms and conditions of this
Agreement. Gold may place a Purchase Order with Producer by email or by a
written purchase order or contract in a form mutually acceptable to Producer and
Gold. The terms of any Purchase Order may include a request for the sale and
delivery of Distiller's Grains on a one-time basis or on a daily, weekly,
monthly or other periodic basis. Each Purchase Order shall be irrevocable by
Gold, unless and until the time at which the particular Purchase Order becomes a
Rejected Purchase Order (as that term is defined below).


Producer may accept or reject each Purchase Order, in whole, but not in part,
but Producer may only reject a Purchase Order for and on a commercially
reasonable basis. Producer shall notify Gold of whether Producer accepts or
rejects each particular Purchase Order within the time period specified in the
Purchase Order in question, or if no time period is specified in the Purchase
Order, within 24 hours of Producer's receipt of the Purchase Order (in either
case, the "Acceptance Period"), and if Producer fails to notify Gold within the
Acceptance Period, Producer shall be deemed to have rejected the Purchase Order
in question. Gold reserves the right to require Producer to accept or reject any
particular Purchase Order or Purchase Orders only in writing.

E-1

--------------------------------------------------------------------------------




Any Purchase Order which is accepted by Producer is referred to in this
Agreement as an "Accepted Purchase Order", and any Purchase Order which is
rejected by Producer is referred to in this Agreement as a "Rejected Purchase
Order".


Producer shall not sell or otherwise dispose of any Distiller's Grains to any
person other than Gold during the term of this Agreement, except only that if
Gold fails to take delivery of Distiller's Grains from the Plant and such
failure will result in the Storage Limit (as that term is defined in Section
5(c)) being exceeded, then Producer may sell or otherwise dispose of only the
amount of Distiller's Grains as are necessary to cause the Storage Limit to not
be exceeded provided Producer gives Gold at least 24 hours prior written notice
of Producer's intent to sell or dispose of any Distiller's Grains pursuant to
this paragraph.


Gold may purchase and otherwise deal in dried distiller's grains, wet
distiller's grains and other products for Gold's own use or account, and Gold
may also market and sell dried distiller's grains, wet distiller's grains and
other products of other persons (including affiliates or related parties of
Gold), and provide services to other persons, on such terms and conditions as
are determined by Gold from time to time, but subject to Gold's compliance with
Sections 14(c) and 14(e).


2. PURCHASE PRICE; PAYMENT OF PURCHASE PRICE. The purchase price payable by Gold
to Producer for the Distiller's Grains which are purchased by Gold pursuant to
this Agreement is as follows:


(a)  The purchase price for DDG shall be the F.O.B. Plant Price (as that term is
defined below) for the DDG in question, less a marketing fee equal to the
greater of (i) two percent (2%) of the F.O.B. Plant Price for the DDG, or (ii)
the amount determined by multiplying the number of tons of DDG (rounded to the
nearest one hundredth decimal point) by $1.30.


(b) The purchase price for WDG shall be the F.O.B. Plant Price for the WDG in
question, less a marketing fee equal to the greater of (i) three percent (3%) of
the F.O.B. Plant Price for the WDG, or (ii) the amount determined by multiplying
the number of tons of WDG (rounded to the nearest one hundredth decimal point)
by $1.00.


The marketing fee which is retained by Gold pursuant to subparagraphs (a) and
(b) above is at times referred to in this Agreement as the "Marketing Fee".


The term "F.O.B. Plant Price" means the sale price and other amounts billed or
invoiced to the Gold customer in question for the DDG or WDG in question, less
both all Reimbursement Amounts and all Freight Costs (as those terms are defined
below).


The term "Reimbursement Amounts" means the sum of all amounts which were billed
to the Gold customer in question which are for reimbursement of out-of-pocket
costs and expenses of Gold. The term "Freight Costs" means all direct and
indirect costs and expenses paid or incurred by Gold in connection with the
pick-up, shipment, delivery or other transportation of Distiller's Grains to the
Gold customer in question, including freight, insurance, express bills and
terminal fees.

E-2

--------------------------------------------------------------------------------




If the Reimbursement Amounts and the Freight Costs equal or exceed the sale
price for any particular Distiller's Grains, it will be commercially reasonable
for Gold to fail to submit a Purchase Order to Producer for those Distiller's
Grains.


Subject to Sections 3, 9 and 38, and to possible extension as provided in
Section 5(b), Gold shall pay Producer for Distiller's Grains which have been
delivered to Gold at the Plant during a given week (i.e. Sunday through
Saturday) so that the payment is received by Producer on or before the second
(2nd) following Friday which follows the close of the week in question. Each
payment shall be accompanied by a summary which identifies the Distiller's
Grains which are the subject of the payment and which includes the gross sales
prices, the F.O.B. Plant Prices, the Reimbursement Amounts and the Freight Costs
for each shipment of such Distiller's Grains. Any late payments shall accrue
interest in accordance with Section 37.


3. ON-SITE MERCHANDISER. If Gold and Producer have both placed their initials or
signature in the margin next to this Section, then Gold shall provide and
maintain a fulltime Distiller's Grains merchandiser at the Plant (the
"Merchandiser"), and Producer shall, at Producer's cost and expense, provide the
Merchandiser with reasonable administrative support, office space and other
facilities and supplies at the Plant and shall otherwise reasonably cooperate
with and assist the Merchandiser. Producer shall also pay Gold a fee with
respect to the Merchandiser of one-half percent (.50%) of the F.O.B. Plant Price
for all Distiller's Grains purchased by Gold pursuant to this Agreement (the
"Merchandiser Fee"). The Merchandiser Fee may be retained and withheld by Gold
from the payments which are to be made by Gold to Producer pursuant to Section
2, or, if mutually agreed by Gold and Producer, Gold may invoice Producer for
the Merchandiser Fee on a monthly basis. In the latter event, the Merchandiser
Fee shall be due and payable by Producer within ten days of the date of Gold's
invoice. The Merchandiser shall be and remain an employee of Gold, and Gold may
designate and replace the Merchandiser at any time, in Gold's discretion.


4. PRODUCTION AND LOADING SCHEDULES. Producer shall provide to Gold, by the
second business day of each week, production schedules that will (i) estimate
the Distiller's Grains production schedule at the Plant for the following six
calendar weeks (the "Six Week Schedule"), and (ii) estimate the Distiller's
Grains production schedule at the Plant for the six calendar weeks which follow
the Six Week Schedule. Producer shall also provide to Gold, on a daily basis by
8:30 a.m. Central Standard Time, a status report regarding that day's
Distiller's Grain inventory and production schedule for the Plant.


Gold shall schedule the loading and shipping of all Distiller's Grains at the
Plant, and shall provide Producer with daily or other periodic loading schedules
specifying the quantities of Distiller's Grains to be removed from the Plant
each day, and specifying the method of removal (i.e., by truck or rail), with
sufficient advance notice so as to allow Producer, acting in a commercially
reasonable manner, to timely perform Producer's drying, loading and related
obligations under this Agreement. No loading of Distiller's Grains at the Plant
shall occur outside of Producer's normal and ordinary course business hours
without Producer's consent, which consent shall not be unreasonably delayed,
withheld or conditioned.

E-3

--------------------------------------------------------------------------------




Gold and Producer shall cooperate in coordinating production and loading
schedules, including by promptly notifying the other of any changes in any
production or loading schedules delivered hereunder; provided, however, that
Gold shall be entitled to act and rely upon each Six Week Schedule provided by
Producer and each loading schedule provided by Gold.


5. DELIVERY, STORAGE, LOADING, TITLE.


(a) Delivery. The place of delivery for all Distiller's Grains purchased by Gold
under this Agreement shall be F.O.B. the Plant. Producer shall grant and allow
Gold and its agents (including all truck and rail carriers) access to the load
out and storage areas for Distiller's Grains at the Plant and to the scales at
the Plant in a manner and at all times reasonably necessary and appropriate for
Gold to take delivery of Distiller's Grains in accordance with the loading
schedules provided by Gold pursuant to Section 4.


(b) Producer Delivery Reports. Producer shall provide Gold each day, weekends
and holidays excluded, with meter or weight certificates and, with respect to
truck deliveries, bills of lading, for the previous day's deliveries of
Distiller's Grains to Gold. The meter or weight certificates and bills of lading
with respect to any deliveries which are made on a weekend or a holiday will be
provided to Gold on the next succeeding business day. Gold shall in no event be
obligated to pay for a shipment of Distiller's Grains until Gold has received
the meter or weight certificates and also the bills of lading for such
Distiller's Grains, and Gold's obligation to pay for Distiller's Grains shall be
extended one week for each four days late that such meter or weight certificates
and/or bills of lading are provided to Gold.


(c) Producer Storage. Producer shall provide storage space at the Plant for not
less than 8 full days of combined Distiller's Grains production at the Plant
(the "Storage Limit"), based on the Plant's then normal operating capacity, and
such storage space shall be continuously available for Gold's use for storage of
Distiller's Grains, without charge to Gold.


(d) Loading. Subject to Section 6, Gold shall arrange for all trucks and
railcars to be at the Plant for pick-up of Distiller's Grains in accordance with
Gold's loading schedules as provided to Producer pursuant to Section 4.


Producer shall provide and supply, without charge to Gold, all facilities,
equipment and labor necessary to load the Distiller's Grains into the trucks or
railcars at the Plant in accordance with the loading schedules provided by Gold
pursuant to Section 4. Producer agrees that all railcars shall be loaded to full
visible capacity at the Plant. Producer shall maintain all loading facilities
and equipment at the Plant in accordance with industry standards and in good and
safe operating condition and repair, subject to ordinary wear and tear and
depreciation.

E-4

--------------------------------------------------------------------------------




(e) Handling of Distiller's Grains. Gold and Producer shall each handle the
Distiller's Grains during the loading process in a good and workmanlike manner
in accordance with the other's reasonable requirements and customary industry
practices.


(f) Title and Risk of Loss. Subject to Section 9, title, risk of loss, and
shipping responsibility for Distiller's Grains which are loaded into trucks at
the Plant shall pass from Producer to Gold upon the loading of such Distiller's
Grains into the trucks at the Plant and Producer's delivery to the truck carrier
of a bill of lading for the Distiller's Grains in question. Subject to Section
9, title, risk of loss, and shipping responsibility for Distiller's Grains which
are loaded into railcars at the Plant shall pass from Producer to Gold upon the
loading of such Distiller's Grains into the railcars at the Plant and Gold's
receipt of written notice (the "Railcar Loading Notice") from Producer that such
Distiller's Grains have been loaded and are available for billing. Producer
shall give each Railcar Loading Notice to Gold within 12 hours of the loading of
the railcars in question, weekends and holidays excluded. A Railcar Loading
Notice with respect to any deliveries which are made on a weekend or a holiday
shall be provided to Gold within 12 hours of the start of the next succeeding
business day.


6. PRODUCER MUST PROVIDE RAILCARS. Gold shall consult with Producer regarding
the number of railcars that may be needed from time to time to ship the
Distiller's Grains, and Producer agrees to use Producer's commercially
reasonable efforts to obtain access to and the use of railcars, through a
railcar lease or other arrangement, for the shipment and transportation of the
Distiller's Grains and to make such of those railcars as are designated by
Producer available to Gold for the loading, shipment and transportation of
Distiller's Grains. Gold shall not have any liability or responsibility with
respect to or for the lease or other arrangements of Producer regarding the
railcars. Gold shall utilize commercially reasonable efforts to coordinate the
use of Producer's railcars in a cost effective manner, but Producer acknowledges
that the efficient use of Producer's railcars depends on various factors, many
of which are outside of Gold's control, including general market conditions for
distiller's grains, general railroad and freight conditions, the frequency of
Accepted Purchase Orders, the delivery times under Accepted Purchase Orders and
the locations and related transportation periods which apply to Gold's customers
for Distiller's Grains.


7. QUANTITY OF DISTILLER'S GRAINS. The quantity of Distiller's Grains delivered
to Gold under this Agreement by truck shall be definitively established by
outbound meter and weight certificates obtained from meters and scales of
Producer or another person that are properly certified as of the time of loading
in accordance with any requirements imposed by any governmental or regulatory
authorities and that otherwise comply in all material respects with all
applicable laws, rules and regulations. Producer agrees to maintain at the
Plant, in good and safe operating condition and repair and in accordance in all
material respects with all applicable laws, rules and regulations, truck weights
suitable for weighing Distiller's Grains. All costs and expenses incurred in
connection with obtaining such certificates, and maintaining such truck weights,
shall be borne by Producer.

E-5

--------------------------------------------------------------------------------




In the case of rail shipments, the first official railroad weights will govern
and definitively establish the quantity of Distiller's Grains delivered to Gold
under this Agreement.


Gold acknowledges that the current estimated monthly production of Distiller's
Grains at the Plant at full operation is set forth below Producer's signature to
this Agreement, but that Producer may, but is not required to, expand the
capacity of Plant. If Producer determines to expand the capacity of the Plant,
Producer shall give Gold written notice of such expansion, and of the estimated
monthly production of Distiller's Grains at the Plant after such expansion, at
least six months before the estimated completion date of the construction
activities related to such expansion.


8. QUALITY OF DISTILLER'S GRAINS. Producer acknowledges that (i) Gold intends to
sell the Distiller's Grains as a primary animal feed ingredient, (ii) the
Distiller's Grains are subject to certain industry and governmental standards,
and (iii) consistent quality is important to achieving an optimal sales price
for the Distiller's Grains. Producer agrees that Producer shall use commercially
reasonable efforts to produce and deliver Distiller's Grains of consistent
quality and composition, and, in addition, but without limiting the generality
of the foregoing, Producer represents and warrants to Gold that, at the time of
delivery by Producer to Gold, all Distiller's Grains: (i) shall be suitable and
safe for use as an animal feed ingredient, (ii) shall meet the minimum quality
standards set forth in Exhibit "A", (iii) shall not be adulterated or misbranded
within the meaning of the Federal Food, Drug and Cosmetic Act, as amended from
time to time (the "Act"), and (iv) may lawfully be introduced into interstate
commerce under the Act.


9. REJECTION OF DISTILLER'S GRAINS BY GOLD. Gold may reject, before or after
delivery, any Distiller's Grains that fail to conform to Section 8 or are
otherwise unsaleable because of a failure to meet industry standards or the
requirements of any applicable law, rule or regulation; provided, however, that
(i) such failure shall not be caused by Gold, Gold's ultimate customer or
another third party after Producer's delivery of such Distiller's Grains to
Gold, and (ii) Producer must receive written notice of rejection of a load of
Distiller's Grains on such basis from Gold within 48 hours of the delivery of
such Distiller's Grains to the ultimate customer or such Distiller's Grains
shall be deemed to be accepted by Gold.


If any Distiller's Grains are seized or condemned by any governmental authority
for any reason other than the failure of Gold to comply with any term of this
Agreement (a "Governmental Seizure"), the Governmental Seizure shall
automatically constitute a rejection by Gold of the Distiller's Grains which are
the subject of the Governmental Seizure, and Gold shall have no obligation to
offer any defense in connection with the Governmental Seizure. Gold shall,
however, notify Producer of the Governmental Seizure within 12 hours of Gold
receiving notice of the Governmental Seizure. Gold shall also reasonably
cooperate with Producer, but at Producer's cost and expense, in defending
against or otherwise contesting the Governmental Seizure.


If any Distiller's Grains are rejected by Gold in accordance with this Section
(the "Rejected Grains"), Gold will, in the following order:

E-6

--------------------------------------------------------------------------------




(a) Offer Producer a reasonable opportunity, but in no event to exceed 48 hours
following rejection, to examine and take possession of the Rejected Grains, in
Producer's discretion and at Producer's cost and expense;


(b) Dispose of the Rejected Grains in the manner as directed by Producer, and at
Producer's cost and expense, subject to the requirements of applicable laws,
rules and regulations and to any customer or other third-party rights; or


(c) If Gold has no reasonably available means of disposing of the Rejected
Grains, and if Producer fails to direct Gold to dispose of the Rejected Grains
or directs Gold to dispose of the Rejected Grains in a manner inconsistent with
applicable laws, rules or regulations or with any customer or other third-party
rights, then Gold may return the Rejected Grains to Producer, at Producer's cost
and expense.


Gold's obligation with respect to any Rejected Grains shall be fulfilled upon
Producer taking possession of the Rejected Grains, the disposal of the Rejected
Grains or the return of the Rejected Grains to Producer, as the case may be, in
accordance with subparagraphs (a), (b) or (c) above.


Producer shall reimburse Gold for all costs and expenses incurred by Gold for
storing, transporting, returning, disposing of, or otherwise handling Rejected
Grains, and Gold shall provide Producer with reasonable substantiating
documentation for all such costs and expenses. Producer shall also refund any
amounts paid by Gold to Producer for Rejected Grains within 10 days of the date
of Producer's receipt of Gold's written notice of the rejection. Gold has no
obligation to pay Producer for Rejected Grains, and Gold may deduct from
payments otherwise due from Gold to Producer under this Agreement the amount of
any reimbursable costs or any required refund by Producer as described above.


If any Distiller's Grains are rejected by Gold in accordance with this Section
following the transfer of title and risk of loss to Gold under Section 5(f),
title and risk of loss shall automatically revert to Producer effective upon the
rejection of the Distiller's Grains.


10. TESTING AND SAMPLES. If Producer knows or has reason to believe that any
Distiller's Grains do not comply with Section 8 or may be subject to rejection
under Section 9, Producer shall promptly notify Gold so that such Distiller's
Grains can be tested before entering interstate commerce. If Gold knows or has
reason to believe that any Distiller's Grains do not comply with Section 8 or
may be subject to rejection under Section 9, then Gold may obtain independent
laboratory tests of such Distiller's Grains. If the test was initiated by Gold
pursuant to the preceding sentence and if the Distiller's Grains are tested and
found to comply with Section 8 and to not be subject to rejection, then Gold
shall be responsible for the costs of testing such Distiller's Grains. Producer
shall be responsible for all testing costs in all other circumstances.


Producer will take an origin sample of Distiller's Grains from every truck and
railcar loaded with Distiller's Grains at the Plant, using sampling methodology
that is consistent with then prevailing industry standards. Producer will label
the samples to indicate the date of loading, and will retain the samples for not
less than six months.

E-7

--------------------------------------------------------------------------------




Producer shall, within 3 days of the close of each calendar week, deliver to
Gold a composite analysis of all Distiller's Grains produced at the Plant during
such week, and also at such other times and for such production periods as are
requested by Gold from time to time. The composite analysis shall address,
without limitation, the matters set forth in Exhibit "B" and shall be in a
format reasonably acceptable to Gold and Producer.


11. GOLD MARKS. Gold may market and sell the Distiller's Grains under such
names, marks, brands and logos as are determined by Gold from time to time, in
its sole discretion (collectively, the "Marks"). The Marks shall at all times be
the sole and exclusive property of Gold, and Gold reserves to itself all rights,
entitlements and benefits of ownership and property of any kind or nature
whatsoever in, to or in any way arising from or related to the Marks, including
all goodwill.


Producer shall not utilize any of the Marks without the prior written consent of
Gold, which consent may be withheld in Gold's sole discretion. Any permitted use
of any Mark by Producer shall not grant Producer any rights in the Mark, other
than as a nonexclusive licensee, and shall in each event be (i) limited in
scope, area, use and otherwise in accordance with the express consent as granted
by Gold, (ii) in strict accordance with Gold's policies and requirements as
established by Gold from time to time, in its sole discretion, regarding the use
of the Marks, (ii) nonassignable and nontransferable, whether voluntarily or
involuntarily, and (iv) terminable at any time upon the giving of written notice
by Gold, with or without cause, and in the absence of any such written notice,
terminated automatically and immediately upon the effective time of the
termination of this Agreement.


12. FEES AND EXPENSES. Except as may be otherwise stated in this Agreement,
Producer shall be responsible for all fees and charges assessed or imposed on
the Distiller's Grains by any governmental authority or industry organization
with respect to the sale and delivery of the Distiller's Grains to Gold as
contemplated by this Agreement, including for branding, packaging, inspection,
or otherwise. If any such fees or charges are paid by Gold, Producer shall
reimburse Gold for such fees and charges within 10 days of the date of Gold's
invoice therefor to Producer, which invoice shall be accompanied by reasonable
supporting documentation. Gold shall consult with Producer regarding any fees or
charges payable by Producer under this Section and the related governmental or
industry requirements and standards.


13. DUTIES OF PRODUCER. In addition to Producer's other duties and obligations
under this Agreement, Producer agrees as follows: 


(a) Producer shall cooperate with Gold in the performance of Gold's services
under this Agreement, including by (i) providing Gold in a timely manner with
any records or information that Gold may reasonably request from time to time as
part of Gold's marketing of the Distiller's Grains, and (ii) furnishing any
representative of Gold who may be working at the Plant from time to time with
reasonable administrative support and facilities.

E-8

--------------------------------------------------------------------------------




(b) Producer shall at all times have designated to Gold one or more employees of
Producer who shall have authority to act for and on behalf of Producer under
this Agreement, including for purposes of accepting Purchase Orders (each, a
"Producer Representative"). Producer may change the identity of any Producer
Representative at any time, but no change shall be effective with respect to
Gold unless and until Gold has received written notice of such change. Any
action taken by a Producer Representative shall bind Producer and may be relied
upon, and acted on, by Gold without inquiry to, or confirmation from, Producer
or any other Producer Representative. Producer's initial Producer Representative
is identified below Producer's signature to this Agreement.


(c) Producer shall provide Gold with not less than three months prior written
notice of any change in any of the technology which is from time to time
utilized at the Plant if such change may have a material effect on the
Distiller's Grains, including on the quantity or quality of the Distiller's
Grains.


(d) Producer shall allocate Producer's production of distiller's grains among
dried distiller's grains, wet distiller's grains and modified wet distiller's
grains as necessary to comply with Accepted Purchase Orders and Gold's related
loading schedules.


(e) Producer shall perform its duties and obligations under this Agreement in a
commercially reasonable manner and in compliance in all material respects with
all governmental laws, rules and regulations which are applicable to Producer's
duties and obligations under this Agreement.


(f) Producer shall promptly, but in any event within 48 hours, advise Gold in
writing of any material problems with respect to any Distiller's Grains.


(g) Producer shall promptly, but in any event within 48 hours, advise Gold in
writing of any matter regarding any Distiller's Grains which raises an issue of
compliance of the Distiller's Grains with applicable governmental laws, rules or
regulations or industry standards.


(h) Producer shall obtain and continuously maintain in effect any and all
governmental or other consents, approvals, authorizations, registrations,
licenses or permits which are necessary or appropriate for Producer to fully and
timely perform all of its duties and obligations under this Agreement, including
any state feed inspection tax and all other state licenses, permits or other
approvals which are necessary or appropriate to market and sell the Distiller's
Grains.


(i) All Distiller's Grains shall be delivered and sold to Gold by Producer free
and clear of all liens, restrictions on transferability, reservations, security
interests, financing statements, licenses, mortgages, tax liens, charges,
contracts of sale, mechanics' and statutory liens and all other liens, claims,
demands, restrictions or encumbrances whatsoever.

E-9

--------------------------------------------------------------------------------




14. DUTIES OF GOLD. In addition to Gold's other duties and obligations under
this Agreement, Gold agrees as follows:


(a) Gold shall use commercially reasonable efforts to achieve the highest F.O.B.
Plant Price available for Distiller's Grains under the prevailing market
conditions at the time of sale by Gold.


(b) Gold shall perform its duties and obligations under this Agreement in a
commercially reasonable manner and in compliance in all material respects with
all governmental laws, rules and regulations which are applicable to its
services under this Agreement.


(c) In the event of a conflict of interest between the interests of Producer and
one or more other ethanol plants from which Gold purchases dried distiller's
grains or wet distiller's grains and/or markets them for sale (each, an "Other
Client"), including in the case of a Producer Identified Purchaser (as that term
is defined in Section 14(j)) and with respect to allocations of sales during
times of excess supply of distiller's grains, sales price or other sales terms,
Gold shall purchase and market the Distiller's Grains for sale in a consistent
and commercially reasonable manner in relation to the dried distiller's grains
and/or wet distiller's grains, as the case may be, of the Other Clients.


(d) Gold will deliver to Producer (i) a weekly report showing all of Gold's
sales of, or trades in, distiller's grains during the prior week, and (ii) a
monthly report showing all then outstanding contractual commitments that Gold
has in place regarding any Distiller's Grains. Any proprietary positions held by
Gold which are disclosed in such reports will be identified or listed separately
in such reports. The reports contemplated by this subparagraph need not disclose
the names or identities of any Other Clients or other third parties to Gold's
transactions in any distiller's grains, but Gold does not make any assurances
that Other Clients will not be able to determine the identity of Producer or
other Producer specific information from the reports.


(e) Gold shall not accept for its own behalf or account any offer of a third
party for the purchase of any dried distiller's grains or wet distiller's grains
unless a corresponding purchase order from Gold has been rejected by Producer
and the Other Clients.


(f) Gold shall be responsible and liable for Gold's relationship and dealings
with all third party purchasers of the Distiller's Grains from Gold, including
with respect to and for billing, collections and account servicing and
management, and Gold shall bear all credit and collection risk with respect to
Gold's sales of Distiller's Grains to third parties.

E-10

--------------------------------------------------------------------------------



(g) Gold shall promptly, but in any event within 48 hours, advise Producer in
writing of any material problems or questions raised by any customer with
respect to any Distiller's Grains.


(h) Gold shall promptly, but in any event within 48 hours, advise Producer in
writing of any matter regarding the Distiller's Grains which comes to the
attention of Gold which raises an issue of compliance of the Distiller's Grains
with applicable governmental laws, rules or regulations or industry standards.


(i) Gold shall obtain and continuously maintain in effect any and all
governmental or other consents, approvals, authorizations, registrations,
licenses or permits which are necessary or appropriate for Gold to fully and
timely perform all of its services, duties and obligations under this Agreement.


(j) Gold shall reasonably consult with Producer regarding (i) freight rates,
(ii) prices and trends in the distiller's grains markets, and (iii) any bona
fide purchaser of distiller's grains which is identified by Producer and which
purchaser is offering to purchase distiller's grains at a price which is higher
than the F.O.B. Plant Price last offered to Producer by Gold and for a similar
amount of distiller's grains and for a similar delivery period (each, a
"Producer Identified Purchaser").


15. REPRESENTATIONS AND WARRANTIES OF GOLD. Gold represents and warrants to
Producer as follows:


(a) Gold is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has and shall
maintain all requisite power and authority to own or otherwise hold and use its
property and carry on its business as now conducted and as to be conducted
pursuant to this Agreement.


(b) This Agreement has been duly authorized, executed and delivered by Gold, and
constitutes the legal, valid and binding obligation of Gold, enforceable against
Gold in accordance with its terms. Gold has and shall maintain all requisite
power and authority to enter into and perform this Agreement, and all necessary
actions and proceedings of Gold have been taken to authorize the execution,
delivery and performance of this Agreement.


(c) The execution and performance of this Agreement do not and will not conflict
with, breach or otherwise violate any of the terms or provisions of the
organizational or governing documents of Gold or of any agreement, document or
instrument to which Gold is a party or by which Gold or any of its assets or
properties are bound.


(d) There is no civil, criminal or other litigation, action, suit,
investigation, claim or demand pending or, to the knowledge of Gold, threatened,
against Gold, which may have a material adverse effect upon the transactions
contemplated by this Agreement or Gold’s ability to perform its duties and
obligations under, or to otherwise comply with, this Agreement.

E-11

--------------------------------------------------------------------------------




16. REPRESENTATIONS AND WARRANTIES OF PRODUCER. Producer represents and warrants
to Gold as follows:


(a) Producer is duly organized, validly existing and in good standing under the
laws of the state under which Producer was organized, and has and shall maintain
all requisite power and authority to own or otherwise hold and use its property
and carry on its business as now conducted and as to be conducted pursuant to
this Agreement.


(b) This Agreement has been duly authorized, executed and delivered by Producer,
and constitutes the legal, valid and binding obligation of Producer, enforceable
against Producer in accordance with its terms. Producer has and shall maintain
all requisite power and authority to enter into and perform this Agreement, and
all necessary actions and proceedings of Producer have been taken to authorize
the execution, delivery and performance of this Agreement.


(c) The execution and performance of this Agreement do not and will not conflict
with, breach or otherwise violate any of the terms or provisions of the
organizational or governing documents of Producer or of any agreement, document
or instrument to which Producer is a party or by which Producer or any of its
assets or properties are bound.


(d) There is no civil, criminal or other litigation, action, suit,
investigation, claim or demand pending or, to the knowledge of Producer,
threatened, against Producer, which may have a material adverse effect upon the
transactions contemplated by this Agreement or Producer’s ability to perform its
duties and obligations under, or to otherwise comply with, this Agreement.


17. NO OTHER WARRANTIES. Except for the express warranties set forth in Sections
8, 15 and 16 of this Agreement, neither Gold nor Producer make any express
warranties whatsoever regarding the Distiller's Grains or any other matter
whatsoever, and Gold and Producer hereby exclude and disclaim in entirety all
implied warranties whatsoever, including the implied warranties of
merchantability, noninfringement and fitness for a particular purpose, with
respect to all Distiller's Grains and all other matters whatsoever. For example,
Gold makes no representation or warranty that Gold will be able to sell the
Distiller's Grains at profitable prices or at all.


18. NO INDIRECT DAMAGES. Except as otherwise provided below in this Section,
under no circumstances or theories (including breach of this Agreement) will
Gold or Producer be liable to the other for any lost profits, business or good
will, or for any exemplary, special, incidental, consequential or indirect
damages whatsoever, which are in any way related to or connected with or arise
out of this Agreement (and even if Gold and/or Producer, as the case may be,
knew or should have known of the possibility of any of those damages) including
to, with or out of any performance or nonperformance by Gold, Producer or any
Distiller's Grains.

E-12

--------------------------------------------------------------------------------




Notwithstanding the foregoing or any other term of this Agreement which may
appear to be the contrary, however, Gold and Producer acknowledge and agree that
the preceding paragraph is not applicable to, and accordingly does not limit the
scope or extent of Gold's or Producer's liability with respect to (i) Sections
19 or 20; or (ii) any act or omission of Gold or Producer, as the case may be,
or of their respective employees or agents, which is, in whole or in part,
grossly negligent or reckless or which constitutes willful or wanton misconduct,
fraud or an intentional tort.


19. CONFIDENTIALITY. Gold and Producer acknowledge that they may have access to
confidential information (as that term is defined below) of the other, and that
it is necessary for the other to prevent the unauthorized use or disclosure of
confidential information. Accordingly, and in further consideration for this
Agreement, Gold and Producer covenant and agree that they shall not, during the
term of this Agreement or at any time within one year following the termination
of this Agreement (whether this Agreement is terminated by Gold, by Producer or
by mutual consent, and for whatever reason or for no reason), directly or
indirectly, engage in or take or refrain from taking any action or inaction
which may lead to the use or disclosure of any confidential information of the
other by or to any person, or use or disclose any confidential information of
the other for their own benefit; provided, however, that Gold and Producer may
use and disclose the other's confidential information during the term of this
Agreement as necessary or appropriate to Gold's or Producer's, as the case may
be, performance of their duties and obligations under this Agreement, including,
with respect to Gold, its marketing and sale of the Distiller's Grains to third
parties.


The term "confidential information" means all information in any form which is
proprietary or confidential to, respectively, Gold or Producer, as the case may
be, whether regarding their services, products, business or otherwise, and
whether or not designated as such when received, obtained, compiled or observed
by Gold or Producer, as the case may be.


Notwithstanding the foregoing, however, the term "confidential information"
shall in no event include any information which: (i) is already lawfully known
to, or in the possession of, Gold or Producer, as the case may be, at the time
of disclosure by the other; (ii) is or subsequently becomes publicly available
or publicly known through no wrongful act of Gold or Producer, as the case may
be; (iii) is disclosed or provided to Gold or Producer, as the case may be, by a
person having the right to make an unrestricted disclosure of the information;
or (iv) is developed independently by Gold or Producer, as the case may be,
without the use of the other's confidential information.


E-13

--------------------------------------------------------------------------------



In addition, and notwithstanding any of the foregoing, Gold and Producer may
disclose confidential information of the other as may be required from time to
time by any court order, governmental action, legal process or by applicable
law, rule or regulation; provided, however, that in such event they shall, if
permitted under the terms of such order, action, process, law, rule or
regulation, first give written notice to the other and shall reasonably
cooperate, but at the other's sole cost and expense, in the other's attempt to
obtain a protective order or other waiver or exclusion from the court or other
applicable governmental or other authority. Notwithstanding the preceding
sentence, however, Gold and Producer may, without the consent of the other, make
such disclosures and filings of this Agreement and the transactions contemplated
hereby as Gold or Producer, as the case may be, from time to time determines to
be necessary or appropriate under, or as may be required in connection with, (i)
the federal and applicable state securities laws, rules or regulations,
including the Securities Exchange Act of 1934 and the various rules and
regulations promulgated pursuant thereto; and (ii) any debt or equity financing
as may from time to time be pursued or obtained by Gold or Producer or any
affiliate of Gold or Producer, as the case may be, including to any prospective
or actual lenders or investors and to actual or potential participants,
assignees or transferees of any such lender or in connection with a foreclosure,
assignment in lieu of foreclosure or the exercise of any rights or remedies by
any such lender. Gold or Producer shall, where reasonably practicable, give the
other prior written notice of the fact that they intend to make a disclosure
pursuant to the preceding sentence.


As provided above, Gold's and Producer's respective obligations under this
Section shall in all events end and terminate on the date which is one year
following the effective date of the termination of this Agreement.


Nothing in this Section is intended or shall be construed as requiring Gold or
Producer to furnish any confidential information to the other, except to the
extent necessary or appropriate for the other to perform and provide the
services and duties required of such party under this Agreement.


20. NONSOLICITATION COVENANTS. Gold and Producer shall not, respectively, during
the term of this Agreement or at any time within one year of the effective date
of the termination of this Agreement (whether this Agreement is terminated by
Gold, by Producer or by mutual consent, and for whatever reason or for no
reason), directly or indirectly, solicit or contact any employee of the other
for purposes of employing or otherwise retaining such employee without the
express prior written consent of the other, which consent may be withheld in
Gold's or Producer's, as the case may be, sole discretion. This paragraph shall
not, however, prohibit the following (i) general, nontargeted solicitation such
as general advertisements; or (ii) discussions with any employee of the other
where such employee initiates the contact on the employee's own initiative and
without any contact, solicitation or prompting, whether directly or indirectly,
by Gold or Producer, as the case may be.


Without limiting any other rights or remedies as may be available to Gold or
Producer, as the case may be, if Gold or Producer, as the case may be, solicits,
contacts, employs or otherwise engages any individual in violation of the
preceding paragraph, Gold or Producer, as the case may be, shall pay the other
an amount equal to the total salary and other compensation that was paid by the
other to the individual during the individual's last twelve months of employment
or other service to the other.

E-14

--------------------------------------------------------------------------------




21. REASONABLENESS OF COVENANTS. Gold and Producer acknowledge and agree that
the covenants set forth in Section 19 and Section 20 are reasonable and are
necessary and appropriate to protect the justifiable business interests of Gold
and Producer, and are not to be limited or restricted in any way or found to be
or held by any court or other applicable authority to be unenforceable or
invalid because of the scope of the area, actions subject thereto or restricted
thereby, the time period over which the covenants are applicable, or otherwise.
Without limiting Section 35, and in addition thereto, in the event any of the
covenants set forth in Section 19 or Section 20 are deemed by a court or other
applicable authority, notwithstanding the foregoing, to be too broad in terms of
the scope of the area, actions subject thereto or restricted thereby, the time
period over which the covenants are applicable, or otherwise, Gold and Producer
expressly authorize and direct the court and/or such other applicable authority
to enforce each and all of the covenants contained in Section 19 and Section 20
to the full and maximum extent the court or such other applicable authority, as
the case may be, deems permissible.


Gold and Producer also agree that a breach of Section 19 or Section 20 by them
shall constitute a material breach of this Agreement for which the other will
not have an adequate remedy at law, and that the other's remedies upon a breach
of Section 19 or Section 20 by them therefore include the right to preliminary,
temporary and permanent injunctive relief restraining them and their employees
and agents from any further violation of Section 19 or Section 20, as the case
may be, and without any requirement that the party pursuing such injunctive
relief post any bond or other form of collateral or security in order to be able
to pursue, obtain or maintain any such injunctive relief.


22. EFFECTIVE DATE. This Agreement shall be effective as of the date set forth
below Producer's signature to this Agreement (the "Effective Date").


23.  TERM. The initial term of this Agreement shall be for a period of two years
following the Effective Date (the “Initial Term”), unless terminated earlier
under Section 24. This Agreement shall automatically renew for successive
additional one-year terms (each, a “Renewal Term”) following the expiration of
the Initial Term or the Renewal Term then in effect, as the case may be, unless
Gold or Producer gives the other written notice of their election not to renew,
for whatever reason or for no reason, no later than 90 days prior to the end of
the Initial Term or the Renewal Term then in effect, as the case may be.


24. TERMINATION.


(a) Without Cause. Gold or Producer may terminate this Agreement after the
Effective Date, with or without cause, for any reason or no reason, by providing
the other with at least 90 days prior written notice of such termination. If,
however, Producer terminates this Agreement pursuant to this subparagraph during
the 12 month period following the Effective Date, then Producer shall pay Gold,
within 10 days of the effective date of the termination of this Agreement, an
amount equal to the Marketing Fees retained by Gold during the three full
calendar months which preceded the effective date of the termination of this
Agreement, but in no event less than the termination fee amount set forth below
Gold's signature to this Agreement.


(b) For Cause. Producer and Gold shall also have the right to terminate this
Agreement after the Effective Date as follows:

E-15

--------------------------------------------------------------------------------




(1) Producer may terminate this Agreement in any of the following events: (i)
the failure by Gold to make any payment to Producer when due, if such nonpayment
has not been fully cured within 5 days of Gold's receipt of written notice
thereof from Producer; (ii) any breach or nonfulfillment of or any default under
any term or condition of this Agreement by Gold (other than a payment
obligation), if such breach, nonfulfillment or default is not fully cured by
Gold within 10 days of Gold's receipt of written notice thereof from Producer;
or (iii) upon the giving of written notice by Producer to Gold, without any
opportunity for cure by Gold, in the event of the insolvency of, business
failure of, appointment of a receiver of or for any part of the property of,
assignment for the benefit of creditors by, or the commencement of any
proceeding (whether voluntary or involuntary) under any bankruptcy, insolvency,
debtor/creditor, receivership or similar or related law by or against, Gold.


(2) Gold may terminate this Agreement in any of the following events: (i) the
failure by Producer to make any payment to Gold when due, if such nonpayment has
not been fully cured within 5 days of Producer's receipt of written notice
thereof from Gold; (ii) any breach or nonfulfillment of or any default under any
term or condition of this Agreement by Producer (other than a payment
obligation), if such breach, nonfulfillment or default is not fully cured by
Producer within 10 days of Producer's receipt of written notice thereof from
Gold; or (iii) upon the giving of written notice by Gold to Producer, without
any opportunity for cure by Producer, in the event of the insolvency of,
business failure of, appointment of a receiver of or for any part of the
property of, assignment for the benefit of creditors by, or the commencement of
any proceeding (whether voluntary or involuntary) under any bankruptcy,
insolvency, debtor/creditor, receivership or similar or related law by or
against, Producer.


This Agreement may also be terminated as provided in Section 27.


25. EFFECT OF TERMINATION. The termination of this Agreement, by Gold or
Producer, and for whatever reason or for no reason, shall not affect any
liability or obligation of Gold or Producer under this Agreement which shall
have accrued prior to or as a result of such termination, including any
liability for loss or damage on account of breach, nor shall the termination of
this Agreement (by Gold or Producer, and for whatever reason and for no reason)
affect the terms or provisions of this Agreement which contemplate performance
or continuing obligations beyond the termination of this Agreement, including
the obligations of, as applicable, Gold and/or Producer under Sections 11, 19,
20, 36 and 37.


Upon the termination of this Agreement by Gold or Producer, and for whatever
reason or for no reason, Producer and Gold shall be and remain responsible for
selling and purchasing, in accordance with the terms and conditions of this
Agreement, any Distiller's Grains which are the subject of an Accepted Purchase
Order which has not yet been performed on the effective date of the termination
of this Agreement, and this Agreement shall also continue for that limited
purpose.

E-16

--------------------------------------------------------------------------------




26. AUDIT RIGHTS. Gold and Producer shall each maintain complete, accurate and
up-to-date records of their activities with respect to, as applicable, the
production, delivery, shipment and sale of Distiller's Grains pursuant to this
Agreement (collectively, and in general, the "Records"). Gold and Producer shall
each have the right, upon reasonable notice to the other, to examine the Records
of the other during normal business hours for the purpose of determining the
accuracy of any payment, statement or other document provided by the other under
this Agreement. Gold and Producer shall maintain each of their respective
Records for a period of two years from the date of the creation of the
particular Record in question.


If Gold's or Producer's review of the Records of the other reveals any shortages
or deficiencies in the amount of any payments required to be made by Gold to
Producer, or by Producer to Gold, as the case may be, pursuant to this Agreement
(an "Unpaid Amount"), Gold or Producer, as the case may be, shall pay the Unpaid
Amount to the other within 15 days of Gold's or Producer's, as the case may be,
written notice to the other of the Unpaid Amount. The party which owes the
Unpaid Amount is referred to as the "UA Payer," and the party to which the
Unpaid Amount is owed is referred to as the "UA Recipient." The UA Recipient's
written notice must include the basis for the calculation of the Unpaid Amount.
The UA Payer shall also pay, or reimburse the UA Recipient for, the
out-of-pocket costs and expenses incurred by the UA Recipient in connection with
the review of the Records in question if such review revealed a shortage or
deficiency of two percent (2%) or more in the aggregate amount of payments that
were required to be made to the UA Recipient by the UA Payer with respect to the
period of time which was the subject of the review in question. In addition, if
Gold or Producer, as the case may be, review the Records of the other more than
once during any six month period, and the costs and expenses of such review are
not allocated to Gold or Producer pursuant to the preceding sentence, the party
conducting the review shall reimburse the reasonable costs and expenses incurred
by the other (including employee time) in connection with such review or reviews
within 10 days of the receipt of an invoice therefor from the other.


27. FORCE MAJEURE. If any term or condition of this Agreement to be performed or
observed by Gold or Producer (other than a payment or indemnification
obligation) is rendered impossible of performance or observance due to any force
majeure or any other act, omission, matter, circumstance, event or occurrence
beyond the commercially reasonable control of Gold or Producer, as the case may
be (each, an "Impossibility Event"), the affected party shall, for so long as
such Impossibility Event exists, be excused from such performance or observance,
provided the affected party (i) promptly notifies the other party of the
occurrence of the Impossibility Event, (ii) takes all such steps as are
reasonably necessary or appropriate to terminate, remedy or otherwise
discontinue the effects of the Impossibility Event, and (iii) recommences
performance after the termination or discontinuance of the Impossibility Event;
provided, however, that if after 30 days from the occurrence of the
Impossibility Event the affected party is still unable to perform its
obligations under this Agreement, the other party may, in such party's sole
discretion, terminate this Agreement effective upon the giving of written notice
to the affected party. The term "Impossibility Event" includes an actual or
threatened act or acts of war or terrorism, fire, storm, flood, earthquake, acts
of God, civil disturbances or disorders, riots, sabotage, strikes, lockouts and
labor disputes; provided, however, that nothing in this Section is intended to
or shall be interpreted as to require the resolution of labor disputes by
acceding to the demands of labor when such course is inadvisable in the
discretion of the party subject to such dispute.

E-17

--------------------------------------------------------------------------------




28. ARBITRATION. Except as provided below, all controversies, disputes or claims
between Gold and Producer in any way related to, arising out of or connected
with this Agreement shall be resolved solely and exclusively through binding
arbitration in accordance with the then current commercial arbitration rules of
the American Arbitration Association. The arbitration proceeding shall be
conducted in Des Moines, Iowa and shall be heard by one arbitrator mutually
agreed to by Gold and Producer; provided, however, that if Gold and Producer are
unable to agree on an arbitrator within 15 days of the date of a written demand
for arbitration given by either Gold or Producer, then Gold and Producer shall
each select one arbitrator, and those two arbitrators shall in turn select a
third arbitrator, and the arbitration proceedings shall be heard and determined
before those three arbitrators, with the decision of a majority of the
arbitrators to govern.


The arbitrator or arbitrators shall have the right to award or include in the
award any relief deemed appropriate under the circumstances, including money
damages, specific performance, injunctive relief and attorneys' fees and costs
in accordance with this Agreement, but subject to Section 18.


Gold and Producer agree that, in connection with any arbitration proceeding,
they shall file any compulsory counterclaim (as defined under the federal rules
of civil procedure) within 30 days after the date of the filing of the claim to
which it relates.


The award and decision of the arbitrator or arbitrators shall be conclusive and
binding upon Gold and Producer and judgment upon the award may be entered in any
court of competent jurisdiction.


Gold and Producer shall share the costs of the arbitration equally, and shall
pay their own attorneys' fees and other costs and expenses, except that the
arbitrator or arbitrators may award costs and fees to the prevailing party as
the arbitrator or arbitrators deem appropriate.


Notwithstanding the foregoing, no controversy, dispute or claim in any way
related to, arising out of or connected with Sections 19 or 20 or any action by
Gold or Producer seeking specific performance or injunctive relief shall be
subject to arbitration under this Section unless Gold and Producer, in their
respective sole discretion, consent in writing to the arbitration of any such
particular controversy, dispute or claim.


29. INSURANCE. Gold and Producer shall each maintain during the term of this
Agreement commercial general liability insurance with combined single limits of
not less than $2,000,000. The respective commercial general liability insurance
policies issued to Gold and to Producer must be reasonably acceptable to the
other, and must (i) name the other as an additional insured, (ii) provide for a
minimum of 30 days written notice to the other prior to any cancellation,
termination, nonrenewal, amendment or other change of such insurance policy, and
(iii) provide that in the event of payment of any loss or damage the respective
insurers will have no rights of recovery against the other. Gold and Producer
shall, respectively, provide reasonable proof of such insurance to the other
upon the reasonable request of the other from time to time.

E-18

--------------------------------------------------------------------------------




30. ASSIGNMENT. This Agreement shall be assignable by Gold or Producer, as the
case may be, only with the prior written consent of the other, which consent
shall not be unreasonably delayed, conditioned or withheld; provided, however,
that Gold and Producer may, without the consent of the other (i) assign this
Agreement or any or all of its rights and obligations under this Agreement to
any affiliate of Gold or Producer, as the case may be, (ii) assign this
Agreement or any or all of its rights and obligations under this Agreement in
connection with any sale of all or substantially all of the assets of Gold or
Producer, as the case may be, and (iii) assign this Agreement as collateral,
security or otherwise to any lender of Gold or Producer, as the case may be, and
any such lender may in turn assign this Agreement upon any foreclosure or other
exercise of any rights or remedies against Gold or Producer, as the case may be.


31. GOVERNING LAW. This Agreement is entered into and is performable in material
part in Iowa, and shall be governed by and construed in accordance with the laws
of the State of Iowa, but with regard to or application of the choice of law or
conflicts of law provisions thereof.


32. TRADE RULES. All purchases and sales of Distiller's Grains under this
Agreement shall be governed by the Feed Trade Rules of the National Grain and
Feed Association (as amended from time to time, the "Trade Rules") if and only
to the extent that the Trade Rules are expressly applicable to such purchases
and sales; provided, however, that in the event of any conflict or inconsistency
between any term or provision of the Trade Rules and any term or condition of
this Agreement, this Agreement shall govern and control to the full extent of
such conflict or inconsistency. Notwithstanding the foregoing, the Arbitration
Rules of the National Grain and Feed Association shall not apply to this
Agreement.


33. NOTICES. Subject to the last paragraph in this Section, all notices and
demands desired or required to be given under this Agreement ("Notices") shall
be given in writing and shall be given by (i) hand delivery to the address for
Notices; (ii) delivery by overnight courier service to the address for Notices;
or (iii) sending the Notice by United States mail, postage prepaid, certified
mail, addressed to the address for Notices.


All Notices shall be deemed given and effective upon the earliest to occur of
(i) the hand delivery of the Notice to the address for Notices, (ii) delivery by
overnight courier service to the address for Notices, or (iii) three business
days after the depositing of the Notice in the United States mail as provided in
the foregoing paragraph.


All Notices shall be addressed to the addresses set forth below the signatures
to this Agreement or to such other person or at such other address as Gold or
Producer may from time to time by Notice designate to the other as a place for
service of Notice.


E-19

--------------------------------------------------------------------------------



Notwithstanding the foregoing, production schedules, loading schedules, delivery
reports, bills of lading, Railcar Loading Notices, rejection notices and
invoices to be provided under this Agreement may be delivered by facsimile or
email to the facsimile numbers or email addresses set forth below the signatures
to this Agreement or to such other number or email address as Gold or Producer
may from time to time by Notice designate to the other.


34. BINDING EFFECT ON SUCCESSORS AND ASSIGNS. This Agreement shall be binding
upon and shall inure to the benefit of Gold and Producer and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to confer upon any person other than Gold and Producer (and their
respective successors and permitted assigns) any rights, remedies, liabilities
or obligations under or by reason of this Agreement. Producer acknowledges that
Gold shall sell the Distiller's Grains to third parties based upon and in
reliance on Producer's representations and warranties set forth in Section 8 and
Section 13(i), but it is not intended that any such third parties shall have any
direct rights or remedies against Producer under this Agreement.


35. SEVERABILITY. In the event any provision of this Agreement is held invalid,
illegal or unenforceable, in whole or in part, the remaining provisions of this
Agreement shall not be affected thereby and shall continue to be valid and
enforceable. In the event any provision of this Agreement is held to be invalid,
illegal or unenforceable as written, but valid, legal and enforceable if
modified, then such provision shall be deemed to be amended to such extent as
shall be necessary for such provision to be valid, legal and enforceable and it
shall be enforced to that extent. Any finding of invalidity, illegality or
unenforceability in any jurisdiction shall not invalidate or render illegal or
unenforceable such provision in any other jurisdiction.


36. INDEMNIFICATION BY PRODUCER. Subject to Section 18, Producer shall
indemnify, defend and hold Gold and Gold's affiliates, employees and agents
harmless from and against any and all suits, actions, proceedings, claims,
counterclaims, losses, damages, liabilities, costs and expenses (including
attorneys' fees) in any way arising in connection with or resulting from (i) any
breach or nonfulfillment of or default under any term or condition of this
Agreement by Producer, or (ii) any act or omission of Producer which is, in
whole or in part, grossly negligent or reckless or which constitutes willful or
wanton misconduct, fraud or an intentional tort. Any payment owed by Producer to
Gold under this Agreement which is not made within five days of the date on
which the payment was due shall bear interest from the date such payment was due
until it is paid at the Prime Rate as published in The Wall Street Journal from
time to time, plus four percent (4%).


37. INDEMNIFICATION BY GOLD. Subject to Section 18, Gold shall indemnify, defend
and hold Producer and Producer's affiliates, employees and agents harmless from
and against any and all suits, actions, proceedings, claims, counterclaims,
losses, damages, liabilities, costs and expenses (including attorneys' fees) in
any way arising in connection with or resulting from (i) any breach or
nonfulfillment of or default under any term or condition of this Agreement by
Gold, or (ii) any act or omission of Gold which is, in whole or in part, grossly
negligent or reckless or which constitutes willful or wanton misconduct, fraud
or an intentional tort. Any payment owed by Gold to Producer under this
Agreement which is not made within five days of the date on which the payment
was due shall bear interest from the date such payment was due until it is paid
at the Prime Rate as published in The Wall Street Journal from time to time,
plus four percent (4%).

E-20

--------------------------------------------------------------------------------




38. RIGHT OF OFFSET. Gold has and hereby reserves the right to setoff against
and withhold from any amounts due or owing to Producer by Gold under this
Agreement any and all amounts of whatever kind or nature as may from time to
time be due or owing to Gold from Producer and which are past due or which arise
out of or under Section 36. Producer has and hereby reserves the right to setoff
against and withhold from any amounts due or owing to Gold by Producer under
this Agreement any and all amounts of whatever kind or nature as may from time
to time be due or owing to Producer from Gold and which are past due or which
arise out of or under Section 37.


39. NO WAIVER; MODIFICATIONS IN WRITING. No failure or delay on the part of Gold
or Producer in exercising any right, power or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. Except as provided in Section
18, the remedies provided for in this Agreement are cumulative and are not
exclusive of any remedies that may be available to Gold or Producer at law, in
equity or otherwise. No amendment, modification, supplement, termination or
waiver of or to any provision of this Agreement, or consent to any departure
therefrom, shall be effective unless the same shall be in writing and signed by
Gold and Producer. Producer and Gold may amend this Agreement pursuant to an
Accepted Purchase Order which is signed by both Producer and Gold and which
specifically provides that specified terms of such Accepted Purchase Order
constitute an amendment of specified terms of this Agreement (a "PO Amendment").
A PO Amendment and any other amendment, modification or supplement of or to any
provision of this Agreement, any waiver of any provision of this Agreement, and
any consent to any departure from the terms of any provision of this Agreement,
shall be effective only in the specific instance and for the specific purpose
for which made or given. A PO Amendment shall also be effective only with
respect to the particular Accepted Purchase Order in question.


40. COUNTERPARTS; DELIVERY BY FACSIMILE TRANSMISSION. This Agreement may be
executed in counterparts (including by facsimile or email), each of which shall
be deemed an original and shall constitute one and the same Agreement.


41. ENTIRE AGREEMENT. This Agreement and any exhibits and schedules to this
Agreement constitute the entire agreement between Gold and Producer relating to
the subject matters of this Agreement, and supersede all negotiations,
preliminary agreements and all prior or contemporaneous discussions and
understandings of Gold and Producer in connection with the subject matters of
this Agreement. No course of dealing or usage of trade, except only as expressly
provided in Section 32, shall be relevant or admissible to supplement, explain,
or vary any of the terms of this Agreement. Gold and Producer hereby object to
any additional, different or inconsistent terms which may be set forth in any
purchase order or any other document that Producer or Gold, as the case may be,
may at any time and from time to time submit to the other, and no such
additional, different or inconsistent terms shall be a part of this Agreement or
shall have any force or effect whatsoever. In the event of any conflict or
inconsistency between any terms and conditions of this Agreement and any
purchase order or any other document as may be submitted by Producer or Gold
hereunder, the terms and conditions of this Agreement shall govern and control
to the full extent of such conflict or inconsistency.

E-21

--------------------------------------------------------------------------------




42. RECORDING OF TELEPHONE CONVERSATIONS. Producer consents to the recording by
Gold of all telephone conversations between Gold and Producer. Gold also
consents to the recording by Producer of all telephone conversations between
Producer and Gold.


43. CONSTRUCTION; CERTAIN DEFINITIONS; GENDER AND NUMBER. This Agreement shall
not be construed more strongly against Gold or Producer, regardless of who is
more responsible for its preparation.


The use of the words "herein," "hereof," "hereunder" and other similar compounds
of the word "here" in this Agreement mean and refer to this entire Agreement,
and not to any particular section, paragraph or provision. The words "include,"
"includes" and "including" are used in this Agreement in a nonexclusive manner
and fashion, that is so as to include, but without limitation, the facts, items
or matters in question. Any references in this Agreement to a "Section,"
"Exhibit" or "Schedule" shall, unless otherwise expressly indicated, be a
reference to the section in this Agreement or to such exhibit or schedule to
this Agreement. Words and phrases in this Agreement shall be construed as in the
similar or plural number and as masculine, feminine or neuter gender, according
to the context. The titles or captions of sections and paragraphs in this
Agreement are provided for convenience of reference only, and shall not be
considered a part of this Agreement for purposes of interpreting or applying
this Agreement and such titles or captions do not define, limit, extend, explain
or describe the scope of extent of this Agreement or any of its terms or
conditions. The word "person" as used in this Agreement includes natural persons
and all forms and types of entities.


44. NATURE OF RELATIONSHIP. Nothing contained in this Agreement and no action
taken or omitted to be taken by Gold or Producer pursuant to this Agreement
shall be deemed to constitute Gold, on the one hand, and Producer, on the other
hand, a partnership, an association, a joint venture or other entity whatsoever.
Gold shall at all times be acting as an independent contractor under this
Agreement, and Gold does not have the authority to enter into any contract or
agreement on behalf of Producer, or otherwise bind Producer in any manner.


45. TIME IS OF THE ESSENCE. Gold and Producer each acknowledge and agree that
time is of the essence in the performance by them of their respective duties and
obligations under this Agreement.


46. WAIVER OF JURY TRIAL; JURISDICTION. Without limiting Section 28, Producer
and Gold waive any right to a jury trial in and with respect to any suit,
action, proceeding, claim, counterclaim, demand or other matter whatsoever
arising out of this Agreement. Producer and Gold submit to the nonexclusive
jurisdiction of any United States or Iowa court sitting in Des Moines, Iowa in
any action or proceeding arising out of or relating to this Agreement which is
not subject to Section 28 and with respect to the enforcement of any arbitration
award under Section 28.

E-22

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Gold and Producer have executed and entered into this
Agreement as of the 1st day of October, 2007.



LINCOLNWAY ENERGY, LLC
 
HAWKEYE GOLD, LLC
           
By:
/s/ Richard Brehm
 
By:
/s/ Byron Stewart
Name: R.J. Brehm
 
Name: Byron Stewart
Title: President
 
Title: Director Marketing & Transportation
59511 W. Lincoln Hwy.
 
P.O. Box 2523 - 224 S. Bell
Nevada, Iowa 50201
 
Ames, Iowa 50010-2523
Attn: Rick Brehm
 
Attn: Randy Ives
Fax Number: 515-382-2417
 
Fax Number: 515-233-5902
Email Address: rbrehm@lincolnwayenergy.com
 
Email Address: rives@hawkgold.com
Location of Plant: Nevada, Iowa [Recital A]
 
Termination Fee Amount: $125,000 Section 24(a)]
Monthly Production: 13,400 Tons [Section 7]
   
Effective Date; October 1, 2007 [Section 22]
   
Producer Representative: David Zimmerman
   
or Rick Brehm [Section 12(c)]
         
Exhibit A -      Minimum Quality Standards [Section 8]
Exhibit B -       Composite Analysis Matters [Section 10]

 
E-23

--------------------------------------------------------------------------------



EXHIBIT A


MINIMUM QUALITY STANDARDS



 
Component
 
Minimum
 
Maximum
DDG
Protein
 
26 %
 
N/A
 
Fat
 
7.5 %
 
N/A
 
Fiber
 
N/A
 
15 %
 
Ash
 
N/A
 
5 %
 
Moisture
 
10 %
 
13 %
             
Component
 
Minimum
 
Maximum
WDG
Protein
 
10.5 %
 
N/A
 
Fat
 
3 %
 
N/A
 
Fiber
 
N/A
 
5 %
 
Ash
 
N/A
 
2.5 %
 
Moisture
 
60 %
 
N/A
             
Component
 
Minimum
 
Maximum
Modified WDG
Protein
 
15.0 %
 
N/A
 
Fat
 
4.5 %
 
N/A
 
Fiber
 
N/A
 
9.0 %
 
Ash
 
N/A
 
4.0 %
 
Moisture
 
50 %
 
55 %

 
The Distiller's Grains shall have Aflatoxin levels of less than 20 pbb. The
Distiller's Grains shall be no warmer than the higher of (i) the daily high of
the ambient outside temperature or (ii) 60 degrees Fahrenheit. The Distiller's
Grains shall not have a musty, moldy or sour smell or other commercially
objectionable odor. The Distiller's Grains shall be cool and sweet and must be
able to pour freely into the shipping container.


E-24

--------------------------------------------------------------------------------



EXHIBIT B


COMPOSITE ANALYSIS MATTERS


MOISTURE, %
DRY MATTER, %
CRUDE PROTEIN, %
A.D. FIBER, %
N.D. FIBER, %
CRUDE FIBER, %
ASH, %
TOTAL DIGEST NUTRS., %
NET ENERGY, MAIN.
NET ENERGY, GAIN
NET ENERGY, LACT.
DIG. ENERGY, SWINE
MET. ENERGY, SWINE
CALCIUM, %
PHOSPHORUS, %
ACID FAT, %
SULFUR, %
COLOR SCORE
COMPLETE MYCOTOXINS
COMPLETE AMINO ACIDS
PARTICLE SIZE


E-25

--------------------------------------------------------------------------------


 